Atkinson, J.
1. This was an equitable action by creditors as lienholders in virtue of a judgment of the superior court reviving a dormant judgment. Such lien dates from the date of the judgment of revival, McLendon v. Shumate, 128 Ga. 526 (3) (57 S. E. 886). This being so, the case predicated on the judgment reviving the dormant judgment does not fall within the general rule as stated in the Civil Code (1910), § 5495, and in Ayers v. Claridy, 149 Ga. 498 (101 S. E. 292), that creditors without a lien can hot enjoin their debtors from disposing of their property.
2. While creditors holding a dormant judgment have no lien in virtue of such judgment, they are nevertheless creditors of the defendant for the amount of the debt represented by the judgment.
3. As against such creditors the defendant, being insolvent, can not convey his property without consideration, for the purpose of avoiding payment of the debt.
4. If, being insolvent, the defendant conveys his property without consideration, such conveyance will be void as against such creditors.
5. After the creditors have obtained a judgment reviving a dormant judgment, they may maintain against the grantor and grantee an equitable action for cancellation of the deed executed without consideration. If *891exceptions are filed to tlie judgment reviving a judgment, and a supersedeas is obtained without giving bond, so as to prevent issuance of an execution and levy upon the property while the case is pending in the reviewing court upon writ of error, the creditors may also be granted appropriate injunctive relief to prevent sale of the property while the ease is pending in the court of review.
No. 6108.
February 15, 1928.
6. The trial judge did not err in overruling the demurrer to the petition; nor did he err upon the pleadings, which by consent were submitted to him as evidence, in granting the temporary injunction.

Judgment affirmed.


All the Justices eoneitr.

E. L. Stephens and T. E. Hightower, for plaintiffs in error.
G. H. Williams, contra.